Title: Treasury Department Circular to the Collectors of the Customs in Georgia Except Savannah, 6 April 1790
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs in Georgia Except Savannah


Treasury Department.April 6 1790.
Sir:

I have to desire that you will remit all monies, which you may now have on hand, or hereafter receive on account of the Customs, to John Habersham, Esquire Collector for the port of Savannah, taking duplicate receipts for the same, one of which to be transmitted to my Office, and the other to be retained by you.
This mode of payment you will continue till otherwise directed by me.
I am, Sir, your obedt. Servant,
Alexr. HamiltonSecretary of the Treasury
